FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           March 16, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 KELSEY FISHER,

       Plaintiff - Appellant,

 v.                                                           No. 20-3115
                                                    (D.C. No. 2:18-CV-02664-DDC)
 BASEHOR-LINWOOD UNIFIED                                       (D. Kan.)
 SCHOOL DISTRICT NO. 458,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McHUGH, and CARSON, Circuit Judges.
                   _________________________________

      Kelsey Fisher appeals the district court’s order granting Basehor-Linwood

Unified School District No. 458’s (District) motion for summary judgment on her

claims for disability discrimination and retaliation in violation of the Americans with

Disabilities Act (ADA). See Fisher v. Basehor-Linwood Unified Sch. Dist. No. 458,

460 F. Supp. 3d. 1167, 1207 (D. Kan. 2020). Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                  I. BACKGROUND

      Ms. Fisher was employed by the District as a certified teacher at Basehor-

Linwood Middle School for school years 2015-16, 2016-17, and 2017-18. During the

relevant time period, Amy Garver served as principal, Garold Baker served as

assistant principal, and David Howard served as superintendent.

      Ms. Fisher has Post-Traumatic Stress Disorder (PTSD), which “stems from a

sexual assault she sustained.” Fisher, 460 F. Supp. 3d at 1176. “Her symptoms

include stress, anxiety, elevated heart rate, shortness of breath, panic attacks,

nightmares, and insomnia.” Id. “Dr. Kevin Mays, a psychiatrist, began treating her

in November 2017.” Id. According to Fisher, “[d]uring [her] first year teaching . . .

she had shared with some co-workers—including Principal Garver—that she was a

victim of a sexual assault. But . . . Garver didn’t remember [Fisher] disclosing a

disability diagnosis. Nor did [Fisher] seek accommodation for a disability.” Id.

(citation omitted).

      According to Principal Garver, Ms. Fisher “struggled” with “classroom

management,” which is a “huge part of teaching.” Id. at 1174, 1176 (internal

quotation marks omitted). “[F]or the 2015-16 school year . . . [Garver noted that]

students [in Fisher’s classroom] were visiting with each other, working on homework

for other classes, and goofing off.” Id. at 1175 (internal quotation marks omitted).

Also in 2015, Garver issued Fisher a disciplinary reprimand after she told “her

class—out of frustration—‘this is why I hate this class.’” Id. Fisher received “a

second written reprimand in . . . 2016 after she said the word ‘shit’ in front of her

                                            2
students.” Id. And in 2017, Garver called Fisher’s attention to an “incident . . .

where she had explained the meaning of the word ‘gangbanging’ to students.” Id. at

1175-76.

       On or about November 16, 2017, Ms. Fisher “was in her classroom supervising

25 eighth grade students,” when she had a panic attack. Id. at 1176. “[S]he stepped

. . . into the hallway,” where she was observed by another teacher who “went to the

school office to seek help.” Id. Principal Garver came to assist and “walked [Fisher]

to the school nurse’s office. The nurse checked [her] blood pressure and pulse. Both

were elevated,” id., and she also had a racing heartbeat. The nurse told her to go to

an urgent care facility.

       “Principal Garver drove [Ms. Fisher] to the urgent care.” Id. at 1177. But

when Fisher “could not remember basic information like her birthdate,” Garver

helped “complete the [paperwork] for her.” Id. Garver then accompanied Fisher to

the examination room, and “sat in a chair in the corner of the room and read emails

on her phone.” Id. During the examination, Fisher told the nurse practitioner “that

she was depressed and experiencing anxiety. She explained that the [recent] death of

a high school classmate . . . had triggered her panic attack . . . [and] reminded her of

an incident where she had been roofied and sexually assaulted when she was 21 years

old.” Id. (citations omitted). “The nurse . . . responded that her symptoms . . .

sounded like . . . PTSD.” Id. She prescribed anti-anxiety medication and told Fisher

to “schedule a session with her counselor.” Id. Garver later testified that she



                                            3
remembered no details about the examination other than the “nurse practitioner

prescribed medication . . . [and] permitted [Fisher] to drive herself home.” Id.

      Principal Garver drove Ms. Fisher back to the school and suggested that she

“take a mental health day off work the next day.” Id. at 1177-78 (internal quotation

marks omitted). Later in the day, she “sent [Fisher] a text message asking if she had

made it home.” Id. at 1178. When Fisher expressed her concern over the day’s

events, Garver told Fisher to “call her counselor and take the next day off work for

her mental health.” Id.

      “The next morning . . . [Ms. Fisher] met with Principal Garver[,] [and] shared

that she was embarrassed about . . . Garver having been in the exam room.” Id.

“Garver responded that it was okay, . . . [and] suggested [the school’s part-time

psychologist,] Bo Youngblood[,] and [its social worker,] Kathryn Harter[,] as

resources.” Id. Fisher took the rest of the day off. “That evening, [Fisher] sent . . .

Garver a text message asking for contact information for Dr. Youngblood and

Ms. Harter.” Id.

      “On November 28, . . . Assistant Principal Baker met with [Ms. Fisher] about

an incident where a student sustained a head injury in her classroom.” Id.

“According to [Fisher], [he] attributed the injury to her [poor] classroom

management. After the meeting, [Fisher] left the . . . school for an appointment with

her counselor.” Id. (citation and internal quotation marks omitted). “Shortly before

her appointment, [Fisher] sent a text message to Principal Garver, asking her again

for Ms. Harter’s contact information.” Id. When “Garver responded a few minutes

                                           4
later with Ms. Harter’s phone number, [Fisher] replied by text message, saying ‘she’s

the person who deals with suicide/depression, right?’” Id.

       Minutes later, “Principal Garver responded that Ms. Harter was the social

worker,” and then followed up immediately by “asking if [Ms. Fisher] was concerned

about a student.” Id. Fisher said, “I guess I don’t know what that entails but am

trying to get connected with the right person.” Id. (internal quotation marks omitted).

       “Meanwhile, Principal Garver didn’t understand [Ms. Fisher’s] response to her

text message, . . . [so] [t]wenty minutes [later,] she sent another text . . . [in which]

she asked if [Fisher] was concerned for herself or a student. Garver continued to text

[Fisher] but received no response.” Id. She “also contacted Dr. Youngblood and

Ms. Harter to see if they had heard from [Fisher].” Id. at 1179. “The three of them

decided that, out of caution, . . . Garver should call for a welfare check on [Fisher].”

Id. “Garver then called the suicide hotline and . . . [requested] a welfare check.” Id.

“Later that evening, Principal Garver called Assistant Principal Baker to inform him

of what had happened . . . . She also called Superintendent Howard and told him

about [Fisher’s] panic attack.” Id.

       On November 30, Principal Garver and Assistant Principal Baker met with

Ms. Fisher to “check on [her] well-being.” Id. During the meeting, Garver asked

Fisher about her “meeting with [her] psychiatrist.” Id. at 1180. Fisher responded

that “she didn’t want to talk about her personal life.” Id. “Garver [told Fisher] that

when [her] personal life began to interfere with her job performance, they needed to

talk about it.” Id. Fisher said that “she understood . . . but objected to [being asked

                                             5
questions] in front [of] . . . Baker.” Id. Garver maintained that she was “concerned

about what is happening in the classroom every day and whether students are safe

and being taught their academics.” Id. (internal quotation marks omitted). “During

November and December 2017, [Garver] and . . . Baker never discussed [Fisher’s]

emotional and mental health,” or “whether [the] sexual assault was affecting her

emotional condition.” Id.

      In January 2018, “Principal Garver received a complaint from a parent about

an incident . . . in [Ms. Fisher’s] classroom in December 2017,” id., where “students

[were] playing a game that involved saying the word penis,” id. at 1181 (internal

quotation marks omitted). “Garver [investigated and] concluded that [Fisher] had

taken no action to truly stop the students’ behavior, and somewhat participated in the

behavior,” when she “roasted a student by referencing the student’s penis.” Id.

(internal quotation marks omitted).

      “Principal Garver discussed the incident with Superintendent Howard, and

they decided to suspend [Ms. Fisher], with pay, for two days.” Id. Garver believed

the suspension was appropriate “because of the severity of making fun or talking

about a student’s private part in front of an entire class.” Id. (internal quotation

marks omitted). Fisher “served her suspension on January 17 and 18.” Id.

       Ms. Fisher “returned from her . . . suspension on Friday, January 19.” Id.

“Sometime that day, a female student, L.A., used [Fisher’s] computer to prepare a

written statement asserting that other students had bullied her.” Id. “[Fisher] deleted

the statement [without ever] report[ing] L.A.’s concerns to her parents[,] . . . school

                                            6
counselors[,] or administrators.” Id. “[L]ater that day . . . S.P., [another] female

student[,] asked to talk to [Fisher.]” Id. Fisher “invited S.P. to sit at a table in the

back of the classroom and talk, although S.P. should have been completing the

assigned classroom activity.” Id. “L.A. . . . immediately joined their conversation.”

Id. S.P. began to complain about “her classmates, and females [in general].” Id.

A.M., a female high school student who volunteered as a teacher’s aide, came into

the classroom and joined the discussion.

       Sometime later, “an announcement over the intercom dismissed students from

class to attend a pep assembly in the gymnasium.” Id. at 1182. “Principal Garver

expected the entire school to attend this assembly, and for teachers to sit with their

students in designated areas.” Id. S.P., L.A., and A.M., however, asked Ms. Fisher if

they could stay in her classroom and skip the assembly and Fisher agreed, although

she “never sought approval for the students to miss the assembly.” Id. “During [the

ensuing] conversation, [Fisher] permitted the students to read the letter of reprimand

about her suspension and [also] discussed her discipline with the students.” Id.

       “Meanwhile, . . . Assistant Principal Baker took roll of the teachers,” and

“noted [Ms. Fisher’s] absence . . . . Principal Garver also had noticed. After the

assembly, she escorted [Fisher’s] students back to her classroom” where she “saw

[Fisher] and the three students sitting at the back table.” Id. The students gathered

their belongings and began leaving the classroom. But “[b]efore [S.P., L.A., and

A.M.] left, [Fisher] told them not to let the administration back them into a corner

when questioned about [skipping] the assembly.” Id. (brackets and internal quotation

                                             7
marks omitted). Fisher “knew she was in trouble for having met with the three

students during the pep assembly.” Id. (internal quotation marks omitted). When

Garver asked S.P. and L.A. why they missed the pep rally, “[t]hey explained that they

were talking to [Fisher] about friend problems.” Id. (internal quotation marks

omitted). Fisher later sent a text message to S.P. to find out what Garver asked her.

      Ms. Fisher “took the following Monday . . . as a personal day.” Id. She “spent

time that day reviewing [the District’s] policies on its website[,]” exchanging text

messages with S.P., and then advising S.P. to delete their messages to prevent them

from falling into the hands of school administrators. Id. at 1182-83. “Sometime that

day, S.P. met with Principal Garver.” Id. at 1183. Following the meeting, S.P. sent

Fisher a text message telling her that “during the meeting, she had started to [fake]

cry,” a tactic that Fisher enthusiastically embraced. Id. (internal quotation marks

omitted).

      Principal Garver also met with L.A.’s mother, who reported the details of

L.A.’s interaction with Ms. Fisher when she skipped the pep assembly and stayed

behind in the classroom. “L.A. [told her mother] that [Fisher] had told her to tell . . .

Garver that they had been talking about teen problems and friend issues, which L.A.

did.” Id. at 1184. But that was not true; instead, during the gathering, Fisher “told

the students about her own personal issues and that she had been [sexually assaulted]

and was attending counseling,” and also that “Garver had called the police to

[Fisher’s] apartment because she believed she was suicidal.” Id. L.A.’s mother also

brought Garver’s attention to several text messages between Fisher and L.A. where

                                            8
they referred to each other as “mom” and “daughter,” and Fisher told L.A. that she

loved her. Id. (internal quotation marks omitted). L.A.’s mother believed the

messages were inappropriate.

      The next day, Ms. Fisher sent a text message to A.M. reminding her to stick to

their story if contacted by school administrators, writing, “[w]e all have the same

story. We talked about those student problems. You gave your input. That was it.”

Id. at 1185 (internal quotation marks omitted). She then “sent a second text message

to A.M., saying ‘I don’t want them to know I talked to you so make sure you delete

texts!!’” Id.

      That same day, Ms. Fisher met with Principal Garver and Assistant Principal

Baker about the pep assembly incident, who told her that she had been “negligent for

not supervising her students.” Id. (brackets and internal quotation marks omitted).

Fisher acknowledged that she “was responsible for supervising students at the

assembly, but that particular assembly was the first time that administrators had

conveyed that it was important for teachers to attend.” Id.

      Superintendent Howard and Principal Garver also met and decided to suspend

Ms. Fisher, with pay, until they could raise terminating her employment with the

Board of Education (Board) at its next meeting. “According to . . . Howard, the pep

assembly incident drove the termination decision,” and Garver “never expressed

concern . . . about [Fisher’s] mental or emotional capacity to perform as a teacher.”

Id. Howard agreed with Garver’s recommendation on the grounds that Fisher

violated a policy that requires teachers to maintain professional relationships with

                                           9
students and because her “absence from the pep assembly was inexcusable.” Id. at

1186.

        Principal Garver gave Ms. Fisher “a document outlining her neglect of her

teacher responsibilities,” including “carrying on conversations with middle school

students about her personal life,” which “exceeded the boundaries of a

teacher/student relationship,” and informed her that she would “not be retained as a

teacher in the classroom.” Id. (brackets and internal quotation marks omitted).

“Later that day, Superintendent Howard notified [Fisher], in writing, of her

suspension, pending the Board[’s] next meeting.” Id.

        In the meantime, Ms. Fisher retained legal counsel and filed a complaint with

the Equal Employment Opportunity Commission (EEOC). At the invitation of

Fisher’s counsel, the District agreed to mediate the dispute; however, when mediation

failed, the District formally terminated her employment in April 2018.

        Eventually, Ms. Fisher sued under the ADA for (1) an improper disability-

related inquiry (42 U.S.C. § 12112(d)(4)(A)), (2) disability discrimination (42 U.S.C.

§ 12112(a), and (3) retaliation (42 U.S.C. § 12203(a)). The district court granted the

District’s motion for summary judgment. This appeal followed.

                            II. STANDARD OF REVIEW

        “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “We review the district court’s grant of



                                          10
summary judgment de novo, reviewing the evidence in the light most favorable to the

nonmoving party.” Kilcrease v. Domenico Transp. Co., 828 F.3d 1214, 1218

(10th Cir. 2016) (brackets and internal quotation marks omitted).

                                    III. ANALYSIS

A. Disability-Related Inquiry

      The ADA prohibits an employer from “mak[ing] inquiries of an employee as

to whether such employee is an individual with a disability or as to the nature or

severity of the disability, unless such . . . inquiry is shown to be job-related and

consistent with business necessity.” 42 U.S.C. § 12112(d)(4)(A). “A plaintiff

asserting a claim under § 12112(d)(4)(A) must show (1) that [s]he is an employee of

the defendant-employer, and (2) that the defendant-employer required h[er] to

undergo a medical examination or made a disability-related inquiry of him.”

Williams v. FedEx Corp. Servs., 849 F.3d 889, 901 (10th Cir. 2017). But “[e]ven if

the plaintiff makes the required showing, the employer may avoid liability by

demonstrating that the medical examination or disability-related inquiry was job-

related and consistent with business necessity.” Id. “[C]ourts will readily find a

business necessity if an employer can demonstrate that a medical examination or

inquiry is necessary to determine whether the employee can perform job-related

duties when the employer can identify legitimate, non-discriminatory reasons to

doubt the employee’s capacity to perform his or her duties.” Adair v. City of

Muskogee, 823 F.3d 1297, 1312 (10th Cir. 2016) (ellipsis and internal quotation

marks omitted).

                                            11
      According to Ms. Fisher, the district court erred in finding that Principal

Garver’s question about her appointment with her psychiatrist was not a prohibited

disability-related inquiry. But Fisher’s argument misses the mark. The court did not

resolve, one way or the other, whether the inquiry was disability-related; instead, it

resolved the claim on the grounds that the inquiry was job-related and consistent with

the business needs of the District.

      “Even construing . . . Garver’s question as a disability-related inquiry, a

reasonable factfinder only could find that her inquiry was job-related and consistent

with business necessity.”

      As principal, . . . Garver was responsible for ensuring teachers could teach
      and supervise students effectively. In this context, her question about
      [Fisher’s] psychiatrist appointment sought information about [Fisher’s]
      ability to perform the essential functions of her job: teaching and
      supervising students . . . . [Fisher] had a panic attack in her classroom,
      rendering her unable to supervise her students. This incident alone gave . . .
      Garver a legitimate, nondiscriminatory reason to question [Fisher’s]
      capacity to perform her job duties . . . . Given the undisputed facts that
      [Fisher] had suffered a panic attack in her classroom shortly before the
      inquiry, she had sent . . . Garver a text message referencing suicide and
      depression, and a student had sustained a head injury in [Fisher’s]
      classroom while under her supervision, . . . Garver had compelling reasons
      to inquire about [Fisher’s] ability to perform her job.
Fisher, 460 F. Supp. 3d at 1192.

      Because Ms. Fisher failed to come forward with any evidence that Principal

Garver’s inquiry was not related to her job as a teacher and somehow inconsistent

with the District’s business needs, we affirm the district court’s grant of summary

judgment.



                                           12
B. Disability Discrimination

       The ADA provides that “[n]o covered entity shall discriminate against a

qualified individual on the basis of disability in regard to . . . the hiring,

advancement, or discharge of employees.” 42 U.S.C. § 12112(a). “ADA

discrimination claims are generally subject to the McDonnell Douglas burden-

shifting framework adapted from Title VII discrimination caselaw.” Kilcrease,

828 F.3d at 1220.

       At step one, “a plaintiff carries the burden of raising a genuine issue of

material fact on each element of his prima facie case.” Id. (internal quotation marks

omitted). To establish a prima facie case, “a plaintiff must show (1) that [s]he is

disabled within the meaning of the ADA; (2) that [s]he is qualified, with or without

reasonable accommodation, to perform the essential functions of the job held . . .; and

(3) that [s]he was discriminated against because of his disability.” Id. at 1218-19

(internal quotation marks omitted). At step two, “[i]f plaintiff establishes a prima

facie case, the burden shifts to the defendant to offer a legitimate nondiscriminatory

reason for its employment decision.” Id. at 1220 (internal quotation marks omitted).

And at step three, “[i]f defendant articulated a nondiscriminatory reason [for its

actions], the burden shifts back to plaintiff to show a genuine issue of material fact as

to whether the defendant’s reason for the adverse employment action is pretextual.”

Id. (internal quotation marks omitted).

       For purposes of summary judgment, the district court assumed that Ms. Fisher

carried her burden to establish a prima facie case, see Fisher, 460 F. Supp. 3d at

                                             13
1193-96, and then found that the District “carried its burden to articulate legitimate,

nondiscriminatory reasons for its adverse employment actions,” id. at 1197.

      To show pretext at step three, Ms. Fisher sought to compare her situation to

four other teachers, without disabilities, who were not terminated for engaging in

misconduct that she argued was more egregious than failing to attend a pep assembly

and staying behind in the classroom to talk with a handful of students about her own

mental-health problems, and then telling her students to lie about what they

discussed. Specifically, she noted that the four non-disabled teachers received (1) a

four-day suspension in 2015 for slapping a student, (2) a five-day suspension in 2016

for kicking a student in the foot, (3) a written reprimand in 2017 for bullying

behavior toward students, and (4) a four-day suspension in 2018 for inappropriately

touching a student’s leg during track practice.

      As further evidence of pretext, Ms. Fisher also cited Principal Garver’s actions

in November 2017, when she (1) directed her to take a mental health day following

her panic attack, (2) assumed that she was talking about herself when she asked for

information about suicide resources, (3) called for a welfare check, and (4) asked

about her psychiatrist appointment. But the district court found that Fisher’s

evidence was insufficient “to [create] a triable issue whether [the District’s] reasons

for its adverse employment actions were pretextual.” Id. at 1198. We agree.

      “A plaintiff can establish pretext by showing the defendant’s proffered non-

discriminatory explanations for its actions are so incoherent, weak, inconsistent, or

contradictory that a rational factfinder could conclude they are unworthy of belief.”

                                           14
Williams, 849 F.3d at 900 (internal quotation marks omitted). One way a plaintiff

can show pretext is with evidence that she was “treated differently from other

similarly-situated employees who violated work rules of comparable seriousness.”

Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1230 (10th Cir. 2000).

      “[S]imilarly situated employees are those who deal with the same supervisor

and are subject to the same standards governing performance evaluation and

discipline.” Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1117 (10th Cir. 2007)

(internal quotation marks omitted). Moreover, in determining whether employees are

similarly situated, a “court should also compare the relevant employment

circumstances, such as work history . . ., applicable to the plaintiff and the intended

comparable employees.” Aramburu v. Boeing Co., 112 F.3d 1398, 1404 (10th Cir.

1997); see also Salguero v. City of Clovis, 366 F.3d 1168, 1177 (10th Cir. 2004)

(affirming summary judgment and holding that allegations of disparate discipline

were insufficient to show pretext because court courts “afford substantial latitude to

employers in making discipline related decisions,” and there were “significant

differences in conduct” among employees). “[A]t summary judgment, the court must

determine whether plaintiff has adduced enough evidence to support a finding that

the other employee and plaintiff were sufficiently similarly situated to support an

inference of discrimination.” Riggs, 497 F.3d at 1117 (brackets and internal

quotation marks omitted).

      We agree with the district court that Ms. Fisher failed to demonstrate that she

was similarly situated to the teachers who were either reprimanded or suspended—

                                           15
but not terminated—for violating school policy. First, because Fisher provided no

details of the teacher’s bullying behavior that led to a reprimand, there was no

evidence from which the court could conclude that Fisher and the teacher who bullied

the students were similarly situated. Second, “[i]n the other three episodes of teacher

misconduct—kicking a student’s foot, slapping a student’s face, and inappropriately

touching a student—the disciplined teachers had one-time misconduct issues,” and

therefore, were “not similarly situated to [Fisher],” who had been “formally

disciplined . . . twice . . . before [being] suspend[ed] [in January 2018].” Fisher,

460 F. Supp. 3d at 1201. We further agree that Principal Garver’s actions did not

create a triable issue whether the District’s reasons for terminating Fisher’s

employment were pretextual because, as previously explained, her actions were job

related and consistent with business necessity.

C. Retaliation

      Title 42 U.S.C. § 12203(a) provides that “[n]o person shall discriminate

against any individual because such individual has opposed any act or practice made

unlawful by this chapter or because such individual made a charge, testified, assisted,

or participated in any manner in an investigation, proceeding, or hearing under this

chapter.” When the plaintiff “attempts to prove his retaliation claim using

circumstantial evidence, the analytical framework pronounced in McDonnell Douglas

. . . guides our review.” Foster v. Mountain Coal Co., 830 F.3d 1178, 1186

(10th Cir. 2016) (brackets and internal quotation marks omitted). “Under this

framework, once the plaintiff establishes a prima facie case of retaliation, the

                                           16
employer has the burden of showing it had a legitimate, nondiscriminatory reason for

the adverse action.” Id. (internal quotation marks omitted). To establish a prima

facie case, “a plaintiff must prove that (1) he engaged in a protected activity; (2) he

was subjected to or an adverse employment action subsequent to or contemporaneous

with the protected activity; and (3) there was a causal connection between the

protected activity and the adverse employment action.” Id. at 1186-87 (brackets and

internal quotation marks omitted). “If the employer can do so, the burden of

production shifts back to the plaintiff to prove pretext, which requires a showing that

the proffered nondiscriminatory reason is unworthy of belief.” Id. at 1186 (brackets

and internal quotation marks omitted).

      Ms. Fisher’s theory for recovery is that the District terminated her employment

in April 2018 as retaliation for filing a complaint with the EEOC. For purposes of

summary judgment, the district court assumed that Fisher carried her burden to

establish a prima facie case, see Fisher, 460 F. Supp. 3d at 1202-06, and that the

District carried its burden to articulate legitimate, nondiscriminatory reasons for its

adverse employment action, id. at 1206.

      To show pretext at step three, Ms. Fisher “incorporate[d] by reference the

pretext argument [and evidence] she made to support her discrimination claim,”

namely, that the District “had disciplined four similarly situated employees less

harshly . . . for similar misconduct.” Id. In other words, Fisher did not present any

additional evidence of pretext in the context of a retaliation claim. We agree with the

district court that “[f]or the same reasons [that this evidence did not support pretext

                                           17
for discrimination], this evidence is insufficient to support a triable issue whether

[the District] retaliated against [Fisher] for filing an EEOC [complaint].” Id.

                                 IV. CONCLUSION

      The judgment of the district court is affirmed.


                                            Entered for the Court


                                            Carolyn B. McHugh
                                            Circuit Judge




                                           18